Case 3:20-cv-01018-MMH-JRK Document 3 Filed 09/14/20 Page 1 of 3 PageID 69




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


  R.L. ROLLISON, JR.,

                         Plaintiff,

  v.                                                           Case No. 3:20-cv-1018-J-34JRK

  AUTO-OWNERS INSURANCE
  COMPANY,

                         Defendant.

  _____________________________________/

                                               ORDER

         THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

  jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

  See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see

  also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation

  exists regardless of whether the parties have challenged the existence of subject matter

  jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

  (“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

  sua sponte whenever it may be lacking”). “In a given case, a federal district court must

  have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

  specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or

  (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp.,

  128 F.3d 1466, 1469 (11th Cir. 1997).




                                                  -1-
Case 3:20-cv-01018-MMH-JRK Document 3 Filed 09/14/20 Page 2 of 3 PageID 70




         On September 10, 2020, Defendant Auto-Owners Insurance Company filed a

  Notice of Removal (Doc. 1; Notice), asserting that the Court has diversity jurisdiction over

  this action pursuant to 28 U.S.C. § 1332. See Notice ¶ 2. Auto-Owners alleges that

  diversity jurisdiction is proper because this is an action between citizens of different

  states, and the amount in controversy exceeds $75,000. Id. ¶ 3. In the Notice, Auto-

  Owners asserts that Plaintiff R.L. Rollison, Jr.’s “principal establishment” is in Florida. Id.

  ¶ 6. As to its own citizenship, Auto-Owners notes an allegation in the Complaint and

  Demand for Jury Trial (Doc. 1-4) that Auto-Owners is a “foreign corporation,” and adds

  that “RaceTrac is a corporation incorporated in the State of Michigan with its principal

  place of business in East Lansing, Michigan.” See Notice ¶ 7. RaceTrac, however, is not

  a party to this case. The Notice does not address the state of incorporation and principal

  place of business of the actual Defendant, Auto-Owners Insurance Company. See Hertz

  Corp. v. Friend, 559 U.S. 77, 80 (2010) (“The federal diversity jurisdiction statute provides

  that ‘a corporation shall be deemed to be a citizen of any State by which it has been

  incorporated and of the State where it has its principal place of business.’” (quoting 28

  U.S.C. § 1332(c)(1) (emphasis removed))). Accordingly, the Court is unable to determine

  whether it has diversity jurisdiction over this action.

         In light of the foregoing, the Court will give Auto-Owners an opportunity to provide

  the Court with additional information to establish its citizenship, and this Court’s diversity

  jurisdiction over the instant action. Accordingly, it is




                                                -2-
Case 3:20-cv-01018-MMH-JRK Document 3 Filed 09/14/20 Page 3 of 3 PageID 71




         ORDERED:

         Defendant Auto-Owners Insurance Company shall have until September 25,

  2020, to provide the Court with sufficient information so that it can determine whether it

  has diversity jurisdiction over this action.

         DONE AND ORDERED in Jacksonville, Florida on September 14, 2020.




  lc11
  Copies to:

  Counsel of Record




                                                 -3-
